
	
		I
		112th CONGRESS
		1st Session
		H. R. 775
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Duncan of
			 Tennessee (for himself, Mr. Burton of
			 Indiana, and Mr. Jones)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 44, United States Code, to require any
		  organization that is established for the purpose of raising funds for creating,
		  maintaining, expanding, or conducting activities at a Presidential archival
		  depository or any facilities relating to a Presidential archival depository to
		  disclose the sources and amounts of any funds raised, and for other
		  purposes.
	
	
		1.Requirement to disclose
			 sources and amounts of funds raised for Presidential archival
			 depository
			(a)In
			 GeneralSection 2112 of title 44, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(h)(1)Any organization that is
				established for the purpose of raising funds for creating, maintaining,
				expanding, or conducting activities at a Presidential archival depository or
				any facilities relating to a Presidential archival depository shall submit to
				the Administration, the Committee on Oversight and Government Reform of the
				House of Representatives, and the Committee on Homeland Security and
				Governmental Affairs of the Senate on an annual basis, by not later than the
				applicable date specified in paragraph (2), information with respect to every
				contributor who, during the year covered by the submission, with respect to a
				Presidential archival depository of a President who currently holds the Office
				of President or for which the Archivist has not accepted, taken title to, or
				entered into an agreement to use any land or facility, gave the organization a
				contribution or contributions (whether monetary or in-kind) totaling $200 or
				more for the year.
						(2)For purposes of paragraph (1), the
				applicable date for a submission of information under that paragraph is January
				31 of the year following the year covered by the submission.
						(3)As used in this subsection, the term
				information means the following:
							(A)The amount or value of each
				contribution made by a contributor referred to in paragraph (1) in the year
				covered by the submission.
							(B)The source of each such contribution,
				and the address of the entity or individual that is the source of the
				contribution.
							(C)If the source of such a contribution
				is an individual, the occupation of the individual.
							(D)The date of each such
				contribution.
							(4)The Archivist shall make available to
				the public through the Internet (or a successor technology readily available to
				the public) any information that is submitted in accordance with paragraph
				(1).
						(5)(A)It shall be unlawful for
				any person who makes a contribution described in paragraph (1) to knowingly and
				willfully submit false material information or omit material information with
				respect to the contribution to an organization described in such
				paragraph.
							(B)The penalties described in section
				1001 of title 18, United States Code, shall apply with respect to a violation
				of subparagraph (A) in the same manner as a violation described in such
				section.
							(6)(A)It shall be unlawful for
				any organization described in paragraph (1) to knowingly and willfully submit
				false material information or omit material information under such
				paragraph.
							(B)The penalties described in section
				1001 of title 18, United States Code, shall apply with respect to a violation
				of subparagraph (A) in the same manner as a violation described in such
				section.
							(7)(A)It shall be unlawful for
				a person to knowingly and willfully—
								(i)make a contribution described in
				paragraph (1) in the name of another person;
								(ii)permit his or her name to be used to
				effect a contribution described in paragraph (1); or
								(iii)accept a contribution described in
				paragraph (1) that is made by one person in the name of another person.
								(B)The penalties set forth in section
				309(d) of the Federal Election Campaign Act of
				1971 (2 U.S.C. 437g(d)) shall apply to a violation of subparagraph
				(A) in the same manner as if such violation were a violation of section
				316(b)(3) of such Act.
							(8)The Archivist shall promulgate
				regulations for the purpose of carrying out this
				subsection.
						.
			(b)ApplicabilitySection
			 2112(h) of title 44, United States Code (as added by subsection (a))—
				(1)shall apply to an
			 organization established for the purpose of raising funds for creating,
			 maintaining, expanding, or conducting activities at a Presidential archival
			 depository or any facilities relating to a Presidential archival depository
			 before, on, or after the date of the enactment of this Act; and
				(2)shall only apply
			 with respect to contributions (whether monetary or in-kind) made after the date
			 of the enactment of this Act.
				
